UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d)of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): December 19, 2011 ASURE SOFTWARE, INC. (Exact name of registrant as specified in charter) Delaware 0-20008 74-2415696 (State or other jurisdiction of incorporation or organization) (Commission File No.) (IRS Employer Identification No.) 110 Wild Basin Rd., Austin, Texas 78746 (Address of principal executive offices) 512-437-2700 (Registrant’s telephone number, including area code) N/A (Former Name and Address) Check the appropriate box below if the Form8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule14d-2(b)under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule13e-4(c)under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02(b).Departure of Directors or Certain Officers. On December 19, 2011, the Board of Directors of Asure Software, Inc. (the “Company”) accepted the resignation of Jeffrey Vogel, effective as of January 1, 2012. Mr. Vogel indicated he was resigning for personal reasons and has no disagreement with the Company on any matters relating to the Company’s operations, policies or practices. At the time of his resignation, Mr. Vogel chaired the Company’s Compensation Committee and served on the Company’s Audit and Nominating & Governance Committees. The Company thanked Mr. Vogel for his valuable service, dedication and contributions over the last two years and wishes him well in his future endeavors. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. ASURE SOFTWARE, INC. Dated: December 22, 2011 By: /s/ Patrick Goepel Patrick Goepel Chief Executive Officer
